183 U.S. 23 (1901)
DAYTON COAL AND IRON COMPANY
v.
BARTON.
No. 26.
Supreme Court of United States.
Argued and submitted March 7, 1901.
Decided October 21, 1901.
ERROR TO THE SUPREME COURT OF THE STATE OF TENNESSEE.
*24 Mr. Frederick Lee Mansfield for the Dayton Coal and Iron Company.
Mr. Benjamin Gorden McKenzie for Barton.
MR. JUSTICE SHIRAS, after making the above statement, delivered the opinion of the court.
The only question presented for our consideration in this record is the validity, under the Fourteenth Amendment of the Constitution of the United States, of the act of the legislature of the State of Tennessee, prescribing that corporations and other persons, issuing store orders in payment for labor shall redeem them in cash, and providing a legal remedy for bona fide holders of such orders.
In the case of The Knoxville Iron Company v. Samuel Harbison in error to the Supreme Court of Tennessee, decided at the present term, we affirmed the judgment of that court sustaining the constitutional validity of the state legislation in question, and the cause now before us is sufficiently disposed of by a reference to that case.
The only difference in the cases is, that in the former the plaintiff in error was a domestic corporation of the State of Tennessee, while, in the present, the plaintiff in error is a foreign corporation. If that fact can be considered as a ground for a different conclusion, it would not help the present plaintiff in error, whose right, as a foreign corporation, to carry on business in the State of Tennessee, might be deemed subject to the condition of obeying the regulations prescribed in the legislation of the State. As was said in Orient Insurance Co. v. Daggs, 172 U.S. 557, 566, that "which a State may do with corporations of its own creation it may do with foreign corporations admitted into the State. . . . The power of a State to impose conditions upon foreign corporations is certainly as extensive as the power over domestic corporations, and is fully explained in Hooper v. California, 155 U.S. 648."
We do not care, however, to put our present decision upon the fact that the plaintiff in error is a foreign corporation, nor *25 to be understood to intimate that state legislation, invalid as contrary to the Constitution of the United States, can be imposed as a condition upon the right of such a corporation to do business within the State. Home Ins. Co. v. Morse, 20 Wall. 445; Blake v. McClung, 172 U.S. 239, 254.
The judgment of the Supreme Court of Tennessee is
Affirmed.
MR. JUSTICE BREWER and MR. JUSTICE PECKHAM dissented.